Case 2:18-cv-05098-JMA-SIL Document 25 Filed 09/18/20 Page 1 of 1 PageID #: 216

                                                                                      Seyfarth Shaw LLP
                                                                                       620 Eighth Avenue
                                                                                New York, New York 10018
                                                                                         T (212) 218-5500
                                                                                         F (212) 218-5526

                                                                                    gmerrill@seyfarth.com
                                                                                         T (212) 218-4648

                                                                                        www.seyfarth.com


September 18, 2020

VIA ECF

The Honorable Joan M. Azrack
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re:     Tortomas v. Pall Corp., 18-cv-5098 (E.D.N.Y)

Dear Judge Azrack:

       This firm is counsel for defendant Pall Corporation (“Pall”) in the above-referenced action.
In accordance with Court’s September 9 Order (Dkt. No. 24), Pall and Plaintiff Barbara Tortomas
conferred with our respective clients and Pall writes to advise the Court that the parties have
agreed to a mutual dismissal of claims with prejudice.
        We thank the Court for its efforts in helping effectuate this resolution.

Respectfully submitted,

SEYFARTH SHAW LLP


/s/ Gina Merrill


Gina Merrill
Anshel Joel Kaplan
